DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural arrangement specified in claim 6, wherein the rotation element is located between the decorative unit and the base, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim term “at least one preferred unit”, recited in claim 1, does not have proper antecedent basis in the originally filed specification.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding the specific arrangement recited in claim 6, wherein the rotation element “is located between the decorative unit and the base”, such is not reasonably enabled by the originally filed disclosure.  First, as discussed above in paragraph 3 of the instant Office action, this specific arrangement is not shown in the originally filed drawings of the application.  Also, the only places in the originally filed specification which mention this specific arrangement are located in paragraphs [0006] and [0017], where such is merely broadly mentioned, without full, clear, concise and exact terms as to how any person skilled in the art can make and use a device having such an arrangement.  More specifically, the device described in detail throughout the specification and shown in the originally filed drawings requires “positioning end 721” (i.e. the upper end of each “support 71”) to be “inserted into” the corresponding openings of each of “positioning groove 56”, which are located on the underside of “turntable 53”, with the openings facing “towards the base 10”, in order for the device to function as intended (see paragraph [0014]).  Based on this arrangement, the “decorative unit 70” is required to be located between the turntable (of the rotation element) and the base.  Thus, merely making a broad statement in the disclosure that one could also redesign the device such that the rotation element is located between the decorative unit and the base, without explaining how such can be made possible, does not reasonably enable a person skilled in the art to make and/or use the invention recited in claim 6.  In other words, the device recited in claim 6, if such a device is even structurally .

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 4, the metes and bounds of the recitation, “at least one preferred unit” cannot be understood.  First, as discussed above, the claim term “preferred unit” does not appear in the originally filed specification, and thus there is no clear disclosure as what the “preferred unit” actually encompasses.  Also, the term “preferred unit” is vague and does not set forth any structural or functional attributes, in and of itself, so as to understand exactly what this “preferred unit” is.  Essentially, the metes and bounds cannot be understood whereby the public can be put on notice as to what is preferred and what is not preferred so as to avoid infringement on a claim requiring “at least one preferred unit”.
Regarding claim 2, the recitation, “wherein the rotation element is disposed in a driving source” is unclear and cannot be understood.  What does “disposed in a driving source” mean?  It is noted, as per paragraphs [0010] and [0011] of the specification, that the claimed “rotation element” apparently equates to the element shown and described with respect to reference 
Further, regarding claim 2, the claim also seems to state that the “rotation element…rotates relative to the base”.  It is unclear why this limitation appears in claim 2, when it is already recited on lines 1-2 of claim 1.
Regarding claim 3, the recitation, “and a water inlet of the rotation elements is connected to the inside of the base” is unclear.  First, the plural term “rotation elements” is unclear, because claim 1 only introduces “a rotation element”.  Also, what is this “water inlet of the rotation elements”?  The only “water inlet” discussed in the originally filed specification is that corresponding to reference number “11” (see paragraph [0011]), and that “water inlet 11” is disclosed and shown (see Figs. 2 and 3) to be “of the base 10”, not of “rotation element 50”.
Regarding claim 4, the recitation, “the side of the base” lacks antecedent basis and is thus unclear.  To what “side” of the base is this recitation referring?
Regarding claim 5, on line 2, the recitation, “the top of the column” lacks antecedent basis.
Further, regarding claim 5, on lines 2-3, the recitation, “the decorative unit” lacks antecedent basis.  What exactly is this “decorative unit”?  Also, what are the metes and bounds of “decorative”, so as to know exactly what is or isn’t decorative?
Regarding claim 6, the recitation, “the decorative unit” lacks antecedent basis.  What exactly is this “decorative unit”?  Also, what are the metes and bounds of “decorative”, so as to know exactly what is or isn’t decorative?


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-5 and 7-9 are rejected, as well as the claims can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Lo, USPN 8,833,674.
	As to claim 1, Lo shows a rotatable sprinkler (see Figs. 1-9) comprising a base (100) and a rotation element (assembly shown in Figs 1 and 4-7) that rotates relative to the base, wherein the rotation element comprises an outlet (22) connected to a water source; and a unit comprising a support (30) that rotates synchronously with the rotation element, wherein a free end (lowermost end of 34) of the support is in contact with a bottom surface (104) of the base.  Regarding the claim term “bottom surface”, it should be noted that the actual “bottom surface” of Applicant’s disclosure, shown at reference number “13” in Fig. 2, is really a top or upper surface of “base 10”.  Thus, surface “104” shown by Lo (see, at least Fig. 8), is just as much of a bottom surface as the “bottom surface” of Applicant’s device.

	As to claim 3, the base of Lo is connected (at 101) to the water source, and a water inlet (not shown, but is clearly included between 101 and 102 in the base; see Fig. 8) is connected inside of the base.
	As to claim 4, the outlet of Lo is located in the rotation element away from/distally in relation to the base.
	As to claim 5, the rotation element of Lo comprises a hollow column (13) and a turntable (10) disposed at a top of the column (see Fig. 6), with a decorative unit (such as the notched ring located radially outside of “disk 103”, or even element 103 itself) located between the turntable (10) and the base (100).  Regarding the claim term “decorative”, such is an undefinable term and thus can encompass practically anything, since what is or isn’t “decorative” is in the eye of the beholder and cannot be quantified.
	As to claim 7, a part of the support of Lo is located in the rotation element (see Figs. 6 and 7).
	As to claim 8, the bottom surface of Lo is a continuous curved surface and defines at least one low part and at least one high part (see column 3, lines 47-56).
	As to claim 9, as per Lo (see column 3, lines 47-56) a number of the low and high parts of the bottom surface can be chosen by the user, as desired, by making adjustments to element(s) “105”, and thus such a number can correspond to a wide range of chosen numbers, including that of the unquantifiable, indefinite and broadly recited “decorative unit”.


	As to claim 1, Geraudie shows a rotatable sprinkler (see Figs. 1-6) comprising a base (10) and a rotation element (13) that rotates relative to the base, wherein the rotation element comprises an outlet (14 and/or 19) connected to a water source; and a unit comprising a support (44) that rotates synchronously with the rotation element, wherein a free end (24) of the support is in contact with a bottom surface (23) of the base.  Regarding the claim term “bottom surface”, it should again be noted that the actual “bottom surface” of Applicant’s disclosure, shown at reference number “13” in Fig. 2, is really a top or upper surface of “base 10”.  Thus, surface “23” shown by Geraudie (see, at least Figs. 1 and 2), is just as much of a bottom surface as the “bottom surface” of Applicant’s device.
	As to claim 2, the rotation element of Geraudie, which rotates relative to the base, is driven by a driving source (15).
	As to claim 3, the base of Geraudie is connected (at 11) to the water source, and a water inlet (not shown, but is clearly included between the upstream-most end of 11 and the upstream-most end of 16 in the base; see Fig. 1) is connected inside of the base.
	As to claim 4, the outlet of Geraudie is located in the rotation element away from/distally in relation to the base.
	As to claim 6, the rotation element (13) of Geraudie is located between a decorative unit (20) and the base (10).  Regarding the claim term “decorative”, such is an undefinable term and thus can encompass practically anything, since what is or isn’t “decorative” is in the eye of the beholder and cannot be quantified.

	As to claim 8, the bottom surface of Geraudie is a continuous curved surface and defines at least one low part and at least one high part (see Figs. 1 and 5).
	As to claim 9, as per Geraudie (see column 2, line 62, through column 3, line 5) a number of the low and high parts of the bottom surface can be chosen by the user, as desired, by making adjustments to element(s) “25”, and thus such a number can correspond to a wide range of chosen numbers, including that of the unquantifiable, indefinite and broadly recited “decorative unit”.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752